Citation Nr: 0411851	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 15, 
2002, for service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for bilateral sensorineural 
hearing loss and assigned a 100 percent rating effective from 
January 15, 2002, the date of receipt of the reopened claim 
for this condition.  The veteran wants an earlier effective 
date for the grant of service connection.


FINDINGS OF FACT

1.  After filing his initial claim for service connection for 
defective hearing in April 1950, the veteran was notified in 
May 1950 that the claim was denied and was again notified in 
August 1950 that new and material evidence was needed to 
reopen the claim.  

2.  The veteran appealed a July 1951 rating decision that 
again denied his claim for service connection for defective 
hearing, and the Board denied his claim on appeal in May 
1952.  

3.  The veteran's reopened claim for service connection for 
bilateral hearing loss was received on January 15, 2002.




CONCLUSIONS OF LAW

1.  The Board's May 1952 denial of service connection for 
defective hearing is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 (2003). 

2.  The criteria are not met for an effective date earlier 
than January 15, 2002, for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Analysis

The veteran alleges that the proper effective date for 
service connection for his bilateral hearing loss is the day 
after his discharge from service because he filed his initial 
claim for this condition shortly after his discharge from the 
military.  

The effective date of an award of VA disability compensation 
based on direct service connection will be the day following 
separation from service or the date entitlement arose-if a 
claim was received within 1 year after the date of separation 
from service; otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2003).  

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); 
Fleshman v. Brown, 9 Vet. App. 548 (1996), affirmed in 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998); Lalonde v. 
West, 12 Vet. App. 377 (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  

It is true that the veteran filed an original claim for 
compensation in March 1946, only two months after service 
discharge.  However, at that time, he did not claim service 
connection for defective hearing or hearing loss.  Rather, 
his initial claim for service connection for defective 
hearing was received in April 1950, and he was notified in 
May 1950 of a rating action that same month which had denied 
his claim.  Attached to that letter was a notification of his 
appellate rights, informing him that he had one year within 
which to initiate a timely appeal.  He did not do so. 

In August 1950 the veteran stated that he wished to 
supplement his original March 1946 claim, stating that he had 
neglected to mention that he had an ear condition.  In an 
August 1950 RO letter he was informed that his original claim 
for that condition was made in April 1950 and that he was 
notified of the denial by a May 1, 1950, letter and that his 
claim would be further reviewed upon submission of new or 
material evidence.  But, if he had no further evidence to 
submit but disagreed with the decision, he could appeal at 
any time within one year from May 1, 1950.  

The veteran did not timely appeal the April 1950 RO denial.  

A letter was received from the veteran in June 1951, more 
than one year later, in which he stated that he did not agree 
with the April 1950 RO denial.  He was notified by a July 
1951 RO letter of the expiration of the time for initiating 
an appeal from the April 1950 denial.  However, his case was 
reviewed on the basis of a new medical statement from a 
private physician and no change was found which warranted a 
determination different from that reached earlier.  Rating 
actions in August, November, and December 1951 confirmed and 
continued the denial.  

The veteran testified at a January 1952 RO hearing, at which 
time it was noted that he had appealed the July 1951 denial.  
Then, on appeal, a decision of the Board in May 1952 denied 
service connection for defective hearing. 



The veteran's reopened claim for service connection for 
hearing loss was received on January 15, 2002, and based on a 
favorable medical opinion obtained on VA examination in 
November 2002, a January 2003 rating decision granted 
service connection for bilateral hearing loss and assigned a 
100 percent disability evaluation effective from January 15, 
2002, the date of receipt of the reopened claim.  

Generally, "the effective date of an award based on [] a 
claim reopened after final adjudication [] shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400(q), provides that 
the effective date for an award of benefits based upon new 
and material evidence, other than evidence from service 
department records, that was received after final 
disallowance of a claim is the "[d]ate of receipt of [the] 
new claim or [the] date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(q)(1)(ii).  Also, 38 C.F.R. 
§ 3.400(r) provides, in pertinent part, that the effective 
date of a grant based on a reopened claim will be "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later ...". 

"A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened.  38 U.S.C. § 5110; 38 C.F.R. 
§ 3.400."  See VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  
Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(r) the 
effective date of a reopened claim for service connection is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  By statute and regulation, the effective 
date for service connection based on a reopened claim cannot 
be the date of receipt of an original claim which was 
previously denied.  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  



Additionally, the May 1952 Board decision is final and 
binding on the veteran based on the evidence then of record.  
38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2003).  And because of this, there is a 
bar to an earlier effective date for service connection for 
his bilateral hearing loss in the absence of clear and 
unmistakable error (CUE), which is not alleged in this case.  
38 U.S.C.A. § 7111(a) (West 2002).  Also, the rating actions 
prior to that Board decision are subsumed in that Board 
decision.  38 U.S.C.A. § 7104(b) and 38 C.F.R. § 20.1104; see 
also Chisem v. Gober, 10 Vet. App. 526 (1997) and Donovan v. 
Gober, 10 Vet. App. 404 (1997) (in which the Court approved 
of the doctrine of delayed subsuming set forth in VAOGCPREC 
14-95); see also Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998) (upholding the validity of VAOGCPREC 14-95).  

Also, following the 1952 Board decision but prior to the 
January 15, 2002, petition to reopen the claim, there was no 
further correspondence referencing the veteran's defective 
hearing or hearing loss which could be construed as a formal 
or even an informal claim for service connection for hearing 
loss.  Similarly, there is no indication that he received any 
VA treatment or underwent any VA examination or 
hospitalization for hearing loss which might be construed as 
an informal claim for service connection for hearing loss.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000, and implementing regulations were created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

Here, the veteran was never formally notified of the 
enactment of the VCAA or, as specifically relates to his 
claim currently on appeal, advised that evidence of an 
earlier filed claim is necessary to substantiate his claim 
for an earlier effective date.  See Huston v. Principi, 
17 Vet. App. 195 (2003).  However, as explained, there is no 
disputing he filed his initial claim prior to his current 
effective date of January 15, 2002.  Indeed, the Board 
readily acknowledges this in the above legal analysis.  But 
even that notwithstanding, his claim must be denied for the 
reasons stated.  Note also that, in an April 2002 RO letter, 
he was requested to inform the RO of any additional evidence 
that he wished the RO to obtain to reopen his claim.  He was 
again requested to provide this information in an August 2002 
RO letter and, as a result, he provided a release to obtain 
evidence from the East Orange VA Medical Center (VAMC).  
Records from that facility were obtained, as requested, but 
none concern treatment, examination, evaluation or 
hospitalization prior to January 15, 2002, for hearing loss.  
So it appears that, since there is no additional outstanding 
evidence not on file, the essential requirements of the VCAA 
and Pelegrini have been met.  Indeed, the veteran was 
provided assistance prior to the January 2003 rating action 
that he appealed, in accordance with Pelegrini.  



The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2002 RO letter that was 
provided to the veteran does not contain the precise language 
specified by the Pelegrini Court in its description of the 
"fourth element" of the VCAA notification requirement, 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  Moreover, in a recent precedent opinion of VA's 
General Counsel it was held that the language in Pelegrini 
stating that VA must request all relevant evidence in the 
claimant's possession was dictum and, thus, not binding.  See 
VAOGC 1-2004 (Feb. 24, 2004) (the Court's statements in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).   

The RO letter of April 2002 requested that the veteran 
respond within 30 days.  Considering this in light of the 
VCAA, it must be noted that 38 C.F.R. § 3.159(b)(1) (2003) 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003) (PVA).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because 
it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
clarifies that VA may indeed make a decision on a claim 
before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C.A. § 5103(b)(3)).  The effective date of that provision 
is November 9, 2000, the date of enactment of the VCAA.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C.A. § 5103(c)).  The new law does not require VA to send 
a new notice to claimants.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Also, the subsequent August 2002 RO letter made it clear that 
the veteran had until April 2003 to submit additional 
evidence.  

Further, the veteran declined the opportunity to testify at a 
hearing in support of his claim, and the more recent 
statements and correspondence from him and his representative 
do not make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

So the net result is that an effective date for service 
connection for bilateral sensorineural hearing loss prior to 
January 15, 2002, is not warranted.  


ORDER

The claim for an effective date earlier than January 15, 
2002, for service connection for bilateral sensorineural 
hearing loss is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



